192 F.2d 852
JETCO, Inc.v.JIFFY PRODUCTS CO., Inc. et al.
No. 12997.
United States Court of Appeals Ninth Circuit.
November 5, 1951.

Joseph W. Fairfield, Los Angeles, Cal., for appellant.
Williamson, Hoge & Curry, Los Angeles, Cal., Wm. Douglas Sellers, Pasadena, Cal., for appellees.
Before MATHEWS, STEPHENS and ORR, Circuit Judges.
PER CURIAM.


1
This appeal is from an order denying a motion to dismiss a counterclaim. Such an order is not a final decision, within the meaning of 28 U.S.C.A. § 1291, and is not appealable. Therefore the appeal is dismissed.